DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications: original application, filed 08/20/2020; IDS’s, filed 11/06/2020; 06/23/2021.
Claims 1-21 are pending. Claims 1, 8, and 15 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (“Dean”), U.S. Pub. No. 2002/0152244 A1, published October 2002, in view of Lim, U.S. Pub. No. 2007/0156659 A1, published July 2007.

Regarding independent claim 1, Dean teaches a system comprising: a processor; and a non-transitory computer readable medium comprising instructions to: acquire, from a computing device of a target user, a request to provide the target user a document editor for a target document type; because Dean teaches automatic creation of a content editor which is a set of input forms a user can easily fill out (par. 0114), where users are assigned roles in the system and each role, in turn, is assigned specific document types; a user assigned to an edit role can only create or modify a document assigned to that role (par. 0115). Dean teaches when the user selects a document type to create or edit, the Content Editor 702 reads in the DTD and automatically constructs an interface based on that document structure (par. 0115). 
Dean teaches that the client editor computers and the server can for example be IBM PC compatible computers (par. 0042) and teaches a computer readable medium in the form of a diskette (par. 0043).
Dean does not expressly teach in response to the request, determine a first policy associated with the target document type or a type of the computing device, the first policy specifying a first document editor function permitted to be included in a document editor for the target document type or the type of the computing device when requested by a user; however, Lim teaches providing a number of policies, where the policies are applicable to a number of target profiles, each having a set of target attributes and analyzing a policy to determine whether that policy is relevant to a specific target profile with a set of specific target attributes (par. 0016-17). Lim teaches that policies allow policy enforcers (which may be called agents in specific embodiments) to make decisions on whether to allow or deny access to a particular information, execute a particular application function, or operate on a particular application data object or fragment (par. 0061-0063).
Lim teaches document access policies control whether users or application programs are allowed to access files and folders on (or accessible by or managed by) a file server including: create, read, write, delete, copy, move, and rename files; create, open, encrypt, delete, and rename folders; access and change file or folder attributes; and create, access, change, rename, and delete links or shortcuts associate with files or folders (par. 0129), and teaches usage policies (par. 0136).
Dean teaches dynamically generate the document editor in response to the request, the document editor comprising the first document editor function specified by the first policy, wherein dynamically generating the document editor comprises accessing a function repository storing implementing information for the document editor function to obtain the implementing information for the first document editor function and utilizing the implementing information for the first document editor function to dynamically generate the document editor; and provide the generated document editor in response to the request; since Dean teaches metadata to allow functional and semantic categorization of the fragments (par. 0098), where a fragment is a content object that can be reused on several pages (par. 0090; 0091-0096). Dean teaches an object oriented GUI where each Java widget is encapsulated in a set of classes that include additional functionality, where the functionality is encapsulated within the particular classes for each UITYPE (par. 0165; par. 0171). Dean teaches indexing content by function in a metastore database (par. 0232-0237).
Dean teaches automatic creation of a content editor which is a set of input forms a user can easily fill out (par. 0114), where users are assigned roles in the system and each role, in turn, is assigned specific document types; a user assigned to an edit role can only create or modify a document assigned to that role (par. 0115). Dean teaches when the user selects a document type to create or edit, the Content Editor 702 reads in the DTD and automatically constructs an interface based on that document structure (par. 0115). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the automatic creation of a content editor for user roles and specific document types taught by Dean, with the document access policies taught by Lim, since Dean taught users are assigned roles in the system and each role, in turn, is assigned specific document types; a user assigned to an edit role can only create or modify a document assigned to that role (par. 0115), it would have been obvious and desirable to combine the disclosed elements of roles, editor, document type and document access policies, according to the methods disclosed in both Dean and Lim, in order to achieve predictable results. KSR.

Regarding dependent claim 2, Dean does not expressly teach the system of claim 1, wherein the instructions are further to, determine a second policy associated with the target document type or the type of the computing device, wherein the second policy specifies a second document editor function to be excluded from the document editor; however, Lim teaches providing a number of policies, where the policies are applicable to a number of target profiles, each having a set of target attributes and analyzing a policy to determine whether that policy is relevant to a specific target profile with a set of specific target attributes (par. 0016-17). Lim teaches that policies allow policy enforcers (which may be called agents in specific embodiments) to make decisions on whether to allow or deny access to a particular information, execute a particular application function, or operate on a particular application data object or fragment (par. 0061-0063).
Lim teaches document access policies control whether users or application programs are allowed to access files and folders on (or accessible by or managed by) a file server including: create, read, write, delete, copy, move, and rename files; create, open, encrypt, delete, and rename folders; access and change file or folder attributes; and create, access, change, rename, and delete links or shortcuts associate with files or folders (par. 0129), and teaches usage policies (par. 0136).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the automatic creation of a content editor for user roles and specific document types taught by Dean, with the document access policies taught by Lim, since Dean taught users are assigned roles in the system and each role, in turn, is assigned specific document types; a user assigned to an edit role can only create or modify a document assigned to that role (par. 0115), it would have been obvious and desirable to combine the disclosed elements of roles, editor, document type and document access policies, according to the methods disclosed in both Dean and Lim, in order to achieve predictable results. KSR.

Regarding dependent claim 3, Dean does not expressly teach the system of claim 2, wherein the second policy is different than the first policy; however, Lim teaches providing a number of policies, where the policies are applicable to a number of target profiles, each having a set of target attributes and analyzing a policy to determine whether that policy is relevant to a specific target profile with a set of specific target attributes (par. 0016-17). Lim teaches that policies allow policy enforcers (which may be called agents in specific embodiments) to make decisions on whether to allow or deny access to a particular information, execute a particular application function, or operate on a particular application data object or fragment (par. 0061-0063).
Lim teaches document access policies control whether users or application programs are allowed to access files and folders on (or accessible by or managed by) a file server including: create, read, write, delete, copy, move, and rename files; create, open, encrypt, delete, and rename folders; access and change file or folder attributes; and create, access, change, rename, and delete links or shortcuts associate with files or folders (par. 0129), and teaches usage policies (par. 0136).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the automatic creation of a content editor for user roles and specific document types taught by Dean, with the document access policies taught by Lim, since Dean taught users are assigned roles in the system and each role, in turn, is assigned specific document types; a user assigned to an edit role can only create or modify a document assigned to that role (par. 0115), it would have been obvious and desirable to combine the disclosed elements of roles, editor, document type and document access policies, according to the methods disclosed in both Dean and Lim, in order to achieve predictable results. KSR.

Regarding dependent claim 4, Dean suggests but does not expressly teach the system of claim 1, wherein the first policy is associated with the target user based on a role assigned to the target user in an enterprise; since Dean teaches automatic creation of a content editor which is a set of input forms a user can easily fill out (par. 0114), where users are assigned roles in the system and each role, in turn, is assigned specific document types; a user assigned to an edit role can only create or modify a document assigned to that role (par. 0115).
While Dean does not expressly teach a policy, Lim teaches providing a number of policies, where the policies are applicable to a number of target profiles, each having a set of target attributes and analyzing a policy to determine whether that policy is relevant to a specific target profile with a set of specific target attributes (par. 0016-17). Lim teaches that policies allow policy enforcers (which may be called agents in specific embodiments) to make decisions on whether to allow or deny access to a particular information, execute a particular application function, or operate on a particular application data object or fragment (par. 0061-0063).
Lim teaches document access policies control whether users or application programs are allowed to access files and folders on (or accessible by or managed by) a file server including: create, read, write, delete, copy, move, and rename files; create, open, encrypt, delete, and rename folders; access and change file or folder attributes; and create, access, change, rename, and delete links or shortcuts associate with files or folders (par. 0129), and teaches usage policies (par. 0136).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the automatic creation of a content editor for user roles and specific document types taught by Dean, with the document access policies taught by Lim, since Dean taught users are assigned roles in the system and each role, in turn, is assigned specific document types; a user assigned to an edit role can only create or modify a document assigned to that role (par. 0115), it would have been obvious and desirable to combine the disclosed elements of roles, editor, document type and document access policies, according to the methods disclosed in both Dean and Lim, in order to achieve predictable results. KSR.


Regarding dependent claim 5, Dean teaches the system of claim 1, wherein dynamically generating the document editor comprises generating a document editor template comprising a set of document editor functions, the set of document editor functions including the first document editor function and excluding the second document editor function; because Dean teaches automatic creation of a content editor which is a set of input forms a user can easily fill out (par. 0114), where users are assigned roles in the system and each role, in turn, is assigned specific document types; a user assigned to an edit role can only create or modify a document assigned to that role (par. 0115). Dean teaches when the user selects a document type to create or edit, the Content Editor 702 reads in the DTD and automatically constructs an interface based on that document structure (par. 0115). 
Dean teaches creating document templates with editor functions (par. 0232). Dean teaches that a workflow and role analysis will directly impact the document templates, stylesheets, and auxiliary lookup tables that get constructed (par. 0229; 0236). Dean teaches creating a blank form based on the document template for the particular document type chosen, outputting the form based on the document template, and also teaches the system may dynamically create a form and automatically fill it in with values from a selected document (par. 0236-0237).
Dean teaches users are assigned roles in the system and each role, in turn, is assigned specific document types; a user assigned to an edit role can only create or modify a document assigned to that role (par. 0115). Dean teaches when the user selects a document type to create or edit, the Content Editor 702 reads in the DTD and automatically constructs an interface based on that document structure; a user assigned to a publish role can only publish a document assigned to that role (par. 0115). Therefore Dean teaches the set of document editor functions including the first document editor function and excluding the second document editor function.

Regarding dependent claim 6, Dean teaches the system of claim 1, wherein the document editor comprises a set of computer executable instructions including instructions for implementing the first editor function, and the implementing information comprises the instructions for implementing the first editor function; because Dean teaches automatic creation of a content editor which is a set of input forms a user can easily fill out (par. 0114), where users are assigned roles in the system and each role, in turn, is assigned specific document types; a user assigned to an edit role can only create or modify a document assigned to that role (par. 0115). Dean teaches when the user selects a document type to create or edit, the Content Editor 702 reads in the DTD and automatically constructs an interface based on that document structure (par. 0115). 
Dean teaches creating document templates with editor functions (par. 0232). Dean teaches that a workflow and role analysis will directly impact the document templates, stylesheets, and auxiliary lookup tables that get constructed (par. 0229; 0236). Dean teaches creating a blank form based on the document template for the particular document type chosen, outputting the form based on the document template, and also teaches the system may dynamically create a form and automatically fill it in with values from a selected document (par. 0236-0237).

Regarding dependent claim 7, Dean teaches the system of claim 6, wherein the set of computer executable instructions comprised by the document editor are executable by a web browser; because Dean teaches the client computers can be loaded with web browser software such as Netscape Navigator or Internet Explorer, where the web browser serves as a user interface (par. 0042).

Regarding independent claim 8 and dependent claims 9-14, claims 8-14 are directed to the non-transitory machine-readable storage medium comprising instructions executable to implement the system claimed in independent claim 1 and dependent claims 2-7, and is directed to substantially similar subject matter, therefore claims 8-14 are rejected along the same rationale as set forth for claims 1-7.

Regarding independent claim 15 and dependent claims 16-21, claims 15-21 are directed to methods implemented by the system claimed in independent claim 1 and dependent claims 2-7, and are directed to substantially similar subject matter, therefore claims 15-21 are rejected along the same rationale as set forth for claims 1-7.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ndumu et al. 		 U.S. Patent No. 6,314,555 B1 	issued 		November 2001
Kuo et al. 		 U.S. Pub. No. 2004/0268304 A1 	published 	December 2004
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amelia Tapp whose telephone number is (571)272-7508. The examiner can normally be reached Monday 10:00am-6:00pm; Wednesday 11:00am-3:00pm; Thursday 11:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIA L TAPP/Primary Examiner, Art Unit 2144